

Exhibit 10.2


«First_Name» «Last_Name»
«Street_Address»
«City_», «State» «Zip_Code»




Dear «First_Name»:
We are pleased to confirm that in connection with the sale of Hartford Life,
Inc. to Hopmeadow Acquisition, Inc. (the “Talcott Sales Transaction”) and your
commencement of employment with Talcott Resolution Life Insurance Company
(“Talcott Resolution”), we are replacing any award previously made to you by The
Hartford under its Long Term Incentive Plan that you forfeited solely as a
result of the termination of your employment from The Hartford due to the
Talcott Sales Transaction with a one-time cash award equal to the value of your
forfeited awards. Your replacement cash award has the same vesting schedules as
your forfeited awards. The details about your replacement award are set forth on
the attached Schedule A.
Sincerely,






1



--------------------------------------------------------------------------------










Schedule A
LTI Cash Replacement Awards
For
[EMPLOYEE]


Form of Forfeited Award under The Hartford Plan
Value of Forfeited Award
Cash Replacement
Vesting Schedule
[Option Award][Performance Share Award][Restricted Stock Unit Award][Restricted
Stock]
$[●]
$[●]
[●]
[Option Award][Performance Share Award][Restricted Stock Unit Award][Restricted
Stock]
$[●]
$[●]
[●]
[Option Award][Performance Share Award][Restricted Stock Unit Award][Restricted
Stock]
$[●]
$[●]
[●]
[Option Award][Performance Share Award][Restricted Stock Unit Award][Restricted
Stock]
$[●]
$[●]
[●]
[Option Award][Performance Share Award][Restricted Stock Unit Award][Restricted
Stock]
$[●]
$[●]
[●]

















2



--------------------------------------------------------------------------------





Consequences of Termination of Employment
Death, Total Disability and Retirement. If your active employment ceases during
the applicable vesting period as a result of your death, total disability, or
retirement, your award will be treated as follows: awards granted in 2016 will
be prorated for the portion of the vesting period you were actively employed,
and awards granted in 2017 or 2018 will vest in full. Within 90 days following
your termination of employment (or, in the case of death or total disability, by
March 15 of the year following your termination, if earlier), you will receive a
distribution of your award (or prorated award, as applicable), provided,
however, that if such 90-day period spans two calendar years, payment will be
made in the second calendar year.
Involuntary Termination and Receiving Severance. If your employment is
terminated at least one year after the original grant date of your award under
The Hartford plan and you receive severance pay pursuant to the severance pay
plan applicable to you, you will receive, within 90 days following your
termination of employment (or, if earlier, by March 15 of the year following
your termination), a prorated award for the portion of the vesting period you
were actively employed, provided, however, that if such 90-day period spans two
calendar years, payment will be made in the second calendar year.
All Other Cases (Including Voluntary Termination). If your active employment
ceases for any other reason (including as a result of your voluntary
resignation), during the vesting period, all of your replacement LTI awards
shall be forfeited.
Specified Employee Delay. If you are a “specified employee” and any payment is
required to be deferred to comply with Section 409A of the Internal Revenue
Code, payment will be made six months after you separate from service.




3

